The Chief Justice.
Upon looking into this case my conclusion is, that this injunction cannot be sustained without a plain and direct *303infringement of each of the three following legal rules belonging to this subject, and which rules are of paramount importance, and have been established by a series of adjudications in this state:
First: It is entirely settled that a preliminary injunction will never be ordered unless from the pressure of an urgent necessity. The damage threatened to be done, and which it is legitimate to prevent, during the pendency of the suit, must be, in an equitable point of view, of an irreparable character. Such is the clear language and mandate of the cases from the earliest to the latest. As long ago as the year 1829 (Hal. Dig. 532), Chancellor Williamson, the elder, thus defined the practice : “ An injunction ought not to be allowed in all cases of trespass, nor to protect persons in the enjoyment of every right. The court always, to restrain a trespasser, expects a strong case of destruction, or irreparable mischief to be made out, or that the trespass should have continued so long as to become a nuisance. A perseverance in committing acts' of trespass is not sufficient.” And in the leading case of Bonaparte v. Camden and Amboy R. R. Co., Bald. C. C. 205, 217, the cautionary words of Judge Baldwin are equally emphatic against a too frequent resort to this writ. He says : “ There is no power, the exercise of which is more delicate, which requires greater caution, deliberation and sound discretion, and which is more dangerous in a doubtful ease, than the issuing of an injunction. It is the strong arm of equity that never ought to be extended unless in cases of great injury, where the courts of law cannot afford an adequate or commensurate remedy in damages.”
The rule thus declared at this remote period has never, so far as I can discover, been questioned or abridged by any of the courts of this state when the matter has been presented for consideration. I shall not attempt to trace its history as illustrated by our judicial records; the labor would be useless, as it is certainly sufficient, in order to show the persistence of the rule, to refer to the language of this court in the ease of Att’y-Gen. v. The City of Paterson, reported *304in 1 Stock. 624. A preliminary injunction had been refused by Chancellor Williamson in that case, and the course thus taken was approved.of in this court, on the ground, in the language of the opinion then read, that, upon the case before the chancellor, “in the bill, answer and affidavits, no case of threatening, irreparable mischief is made out. That was the only question he had to decide upon the motion for a preliminary injunction, in advance of the hearing of the cause, and before the case was in a situation to be decided on the merits. Where it does not appear that irreparable mischief is liable to ensue from leaving a party to go on exercising a right he claims, the court never stops him before it has an opportunity of examining the question of right. To do so would be unnecessarily to prejudge the case before a full hearing on its merits—and so are the authorities.”
The rule to be applied at the present time, I think, therefore, is extremely clear; and it seems to me equally clear, that it is only by its utter repudiation that the present injunction can be continued. To call the inconvenience or vexation to which the respondent may be subjected, if the entire statements in his bill are true, by a continuance of them during the pendency of this suit, “ an irreparable mischief,” would be mere hyperbole; at the most, there might be- a slight wearing out of the rails of its road, and an occasional momentary stopping of its cars. The case made by this bill, in my judgment, falls greatly short of those extreme misfeasances which it is the province of a court of equity to arrest in limine. The rule and the injunction cannot both be upheld, and, consequently, as I think, the latter must be annulled.
In the second place: No rule of equity is better settled than the doctrine that a complainant is not in a position to ask for a preliminary injunction when the right on which he founds his claim is, as a matter of law, unsettled. In the case of Stevens v. Paterson and Newark R. R. Co., 5 C. E. Gr. 126, this principle is expressed in these words, viz.: “An *305injunction will not issue where the right of the complainant, which it is designed to protect, depends upon a disputed question of law, about which there may be a doubt, which has not been settled by the courts of law of this state.”
Now, I must think that no case can be imagined to which this rule is more directly applicable than to the one now before this court. The respondent, in its bill, claims to have the exclusive right not only to run cars upon the road it has laid in the streets of Camden, and not only the added right of having such track clear at all times for its use, but also the right of excluding ordinary vehicles from it that are used in a competing business, although such secondary use does not interfere with its own primary use. But this is a mere claim, made by the complainant, which has not, as yet, any support in any decision made by any judicial tribunal in this state. Such claims have been repudiated by courts elsewhere, whose decisions are entitled to the utmost consideration. It is obvious that, with us, the question thus raised is a purely novel one, and one of great delicacy and importance, for which, on the one hand, the respondent is to be secured in the enjoyment of the privileges conferred by its charter; on the other hand, it is equally imperative upon the courts to jealously guard against every unauthorized diminution of the rights of the public. Such' a claim cannot be assumed or decided in favor of a complainant on a motion for a preliminary injunction; for, by so doing, the case is first decided, and, afterwards, when the proofs are in, heard in its final stage. The rule referred to above is designed to prohibit such a course of proceeding, and this rule has been, in my opinion, clearly infringed in this case.
In the third place: When this order for this injunction was made, every fact that created an equity in favor of the complainant was denied by the answer and proofs of the defendant. The order for the injunction was made on a rule to show cause, and,, on this rule, the answer and accompanying affidavits were used by the appellants. The answer was that of a corporation, and was under the corporate seal, *306and, therefore, was of no consequence • on the motion referred to, except as it was explanatory of the meaning of the affidavits. Under such circumstances, it was the sworn statements that were to be regarded, and it was upon them that the result of the motion should have been made to depend. These sworn statements, as I have said, denied, as directly and emphatically as it was possible, every material allegation on which, in the bill, the prayer for an injunction rested.
The general rule, subject to but a few exceptions, is, that if the facts constituting the claim of the complainant for the immediate interposition of the court are contraverted, under oath, by the defendant, the . court will not interfere at the initial stage of the cause. This case plainly falls within the scope of this general rule, and it seems to me that, on this ground, also, this injunction should be dissolved.
I shall vote to reverse the order for that writ.
Dalrimple, J.
On the ground that the charges in the complainant’s bill are. fully met by the defendant’s answer and affidavits, I vote to reverse the order for preliminary injunction.
For affirmance—Clement, Lilly—2.
For reversal—Beasley, C. J., Dalrimple,, Dixon, ' Reed, Woodhull, Dodd, Green, Wales—8.